 

--------------------------------------------------------------------------------


SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Seventh Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of October 24, 2008 by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN  37027.
 
RECITALS:


A.           Lessee has executed and delivered to Lessor a Consolidated Amended
and Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000 (the “Master Lease”), as amended by a First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001
(the “First Amendment”), a Second Amendment to Consolidated Amended and Restated
Master Lease dated as of June 15, 2005 (the “Second Amendment”), a Third
Amendment to Consolidated Amended and Restated Master Lease dated as of October
20, 2006 (the “Third Amendment”), a Fourth Amendment to Consolidated Amended and
Restated Master Lease dated as of April 1, 2007 (the “Fourth Amendment”), a
Fifth Amendment to Consolidated Amended and Restated Master Lease dated as of
August 10, 2007 (the “Fifth Amendment”), and a Sixth Amendment to Consolidated
Amended and Restated Master Lease dated as of March 14, 2008 (the “Sixth
Amendment”) (collectively, the “Existing Master Lease”) pursuant to which Lessee
leases from Lessor certain healthcare facilities.
 
B.           Lessee and Lessor desire to amend certain terms used and set forth
in the Sixth Amendment and to provide Lessor and Lessee with certain additional
rights and options under the Sixth Amendment with respect to the Paris Facility
described therein.
 
NOW THEREFORE, the parties agree as follows:
 
1. Definitions.
 
(a) Any capitalized term used but not defined in this Amendment will have the
meaning assigned to such term in the Master Lease.  From and after the date of
this Amendment, each reference in the Existing Master Lease or the other
Transaction Documents to the “Lease” or “Master Lease” means, as applicable, the
Existing Master Lease as modified by this Amendment.
 
(b) The following definitions defined in Section 1(b) of the Sixth Amendment are
hereby amended in their entirety and restated as follows:
 
“Maximum Funded Amount” means Seven Million Nine Hundred Thirty-Four Thousand
Five Hundred Fifty-Five and No/100 Dollars ($7,934,555.00).
 
“Paris Cash Flow”:  For any period, the sum of (a) Net Income of Lessee arising
solely from the operation of the Paris Facility for the applicable period, and
(b) the amounts deducted in computing Lessee’s Net Income for the period for (i)
the provision for self-insured, professional and general liability, (ii)
depreciation, (iii) amortization, (iv) Paris Base Rent, (v) interest (including
payments in the nature of interest under Capitalized Leases and interest on any
Purchase Money Financing for personal property used in connection with the Paris
Facility), (vi) income taxes (or, if greater, income tax actually paid during
the period attributable to the Paris Facility), and (vii) management fees
payable in connection with the Paris Facility, and less (c) an imputed
management fee equal to five percent (5%) of Gross Revenues for the Paris
Facility, and less (d) the Cash Cost of Self-Insured Professional and General
Liability attributable to the Paris Facility.  The Cash Cost of Self-Insured
Professional and General Liability shall mean:  For any period, the average
total per bed cash expenditure associated with professional and general
liability related settlements, judgments, legal fees or administration for
skilled nursing facilities in the State of Texas as from time to time estimated
and published by Aon Risk Consultants, or its successors, for the American
Health Care Association, multiplied by the average number of occupied beds in
the Paris Facility.
 
(c) The following new definitions are hereby added to Section 1(b) of the Sixth
Amendment:
 
“Initial Rent Coverage Determination Date” shall mean the date that is the first
day of the first calendar month immediately following the expiration of the
first eighteen (18) months after the In Service Date.
 
“Rent Coverage Determination Date” shall mean and include the Initial Rent
Coverage Determination Date and the first day of each successive calendar month
thereafter.
 
2. Amendments to Certain Schedules Attached to the Sixth Amendment.  Schedule 1,
Construction Budget, attached to the Sixth Amendment is amended in its entirety
and replaced with Schedule 1, Construction Budget, attached to this Amendment.
 
3. Amendments to Certain provisions of Existing Master Lease.  Section 2 of the
Sixth Amendment is hereby amended in its entirety and restated as follows:
 
“2.           Paris Base Rent; Rent Reset; Termination Options; a “Texas
Facility”; Delay.
 
(a) Paris Base Rent Commencement Date.  Commencing as of the Paris Base Rent
Commencement Date, Lessee shall pay the Paris Base Rent pursuant to the terms
and conditions of Article III of the Master Lease.  Notwithstanding the
commencement of payment of the Paris Base Rent by Lessee, in the event that the
construction of the Paris Facility has not been completed and the Maximum Funded
amount has not been advanced by the Paris Rent Commencement Date, Lessor shall
continue to make further advances of the Funded Amount, up to but not exceeding
the Maximum Funded Amount, on or after the Paris Base Rent Commencement Date in
accordance with the terms of this Amendment.
 
(b) Paris Base Rent Reset.  If Lessee has not elected to terminate the Master
Lease as to the Paris Facility pursuant to sub-section (c) below, and subject to
sub-section (e), below, as soon as reasonably possible after the fifth
anniversary of the Paris Base Rent Commencement Date, Lessor and Lessee shall
calculate the Paris Formula Rent.  If the Paris Formula Rent is greater than the
Paris Scheduled Rent, then the Paris Base Rent shall be reset to the Paris
Formula Rent effective as of the Paris Rent Reset Date.
 
(c) Lessee’s Paris Termination Option.  Subject to sub-section (e), below,
pursuant to written notice (“Lessee’s Paris Termination Notice”) delivered by
Lessee to Lessor not more than thirty (30) days prior to, nor later than, the
fifth anniversary of the Paris Base Rent Commencement Date (“Lessee’s Paris
Termination Period”), Lessee may elect to terminate the Master Lease as to the
Paris Facility only.  After delivery of the Paris Termination Notice, this Lease
shall be terminated as to the Paris Facility only, effective on the earlier of
(i) a date set by written notice given by Lessor at least thirty (30) days prior
to the effective date, and (ii) the first day of the sixth month after fifth
anniversary of the Paris Base Rent Commencement Date (the “Lessee Paris
Termination Date”).  If Lessee’s Paris Termination Notice is delivered, then
Lessee shall have no further obligation to pay Paris Base Rent for periods from
and after the Lessee Paris Termination Date.
 
(d) Lessor’s Paris Termination Option.  As soon as reasonably possible after the
Initial Rent Coverage Determination Date and, subject to sub-section (e), below,
each subsequent Rent Coverage Determination Date thereafter occurring up to but
not later than the date that is thirty (30) days prior to the commencement of
Lessee’s Paris Termination Period, Lessor and Lessee shall calculate the Paris
Cash Flow for the six (6) month period ending immediately prior to such Rent
Coverage Determination Date.  In the event that the average annual Paris Cash
Flow as determined, on a rolling basis, for the six (6) month period ending
immediately prior to any such Rent Coverage Determination Date is less than the
Paris Base Rent multiplied by 1.2 (the “Minimum Rent Coverage”), then Lessor may
elect to terminate the Master Lease as to the Paris Facility only.  Such
election shall be made by delivery of written notice (“Lessor’s Paris
Termination Notice”) to Lessee not more than thirty (30) days after the
determination by Lessor and Lessee of the Paris Cash Flow for the Rent Coverage
Determination Date in question (but, as to the final such Rent Coverage
Determination Date, prior to the commencement of Lessee’s Paris Termination
Period).  Upon delivery of Lessor’s Paris Termination Notice, the Master Lease
shall be terminated as to the Paris Facility only, effective on the earlier of
(i) a date set by written notice given by Lessor at least thirty (30) days prior
to the effective date and (ii) the first day of the sixth calendar month after
the date of Lessor’s Paris Termination Notice (“Lessor’s Paris Termination
Date”).  If Lessor’s Paris Termination Notice is delivered, then Lessee shall
have no further obligation to pay Paris Base Rent for periods from and after
Lessor’s Paris Termination Date.
 
(e) Elimination of Termination by Lessee or Lessor and Rent Reset.  If for any
Rent Coverage Determination Date occurring up to but not later than thirty (30)
days prior to the commencement of Lessee’s Paris Termination Period, the average
annual Paris Cash Flow as determined, on a rolling basis, for the six (6) month
period ending immediately prior to such Rent Coverage Determination Date is more
than the Paris Base Rent multiplied by 1.3 (the “Maximum Rent Coverage”) then:
(i) the right of the Lessee to terminate the Master Lease as to the Paris
Facility provided for in sub-section (c), above, shall automatically terminate
and be of no further force and effect, (ii) the right of the Lessor to terminate
the Master Lease provided for in sub-section (d), above, shall automatically
terminate and be of no further force and effect, and (iii) the Paris Base Rent
reset provisions set forth in sub-section (b), above, shall automatically
terminate and be of no further force and effect.  In such event, Lessee shall
not have the right to elect to terminate the Master Lease on the fifth
anniversary of the Paris Base Rent Commencement Date as provided in sub-section
(e), above, Lessor shall no longer have the right to elect to terminate the
Master Lease due to the failure of Lessee to achieve the Minimum Rent Coverage
as provided in sub-section (d), above, and there shall be no resetting of the
Paris Base Rent to the Paris Formula Rent after the fifth anniversary of the
Paris Base Rent Commencement Date as provided in sub-section (b),
above.  Thereafter, the defined terms “Paris Formula Rent” and “Paris Rent Reset
Date” and the provisions of sub-section (a)(4) of the defined term “Paris Base
Rent” regarding adjustment of the Paris Base Rent to the Paris Formula Rent
shall have no further force and effect and shall be deleted from Section 1 of
the Sixth Amendment.
 
(f) Texas Facility.  For all purposes under this Lease other than the
calculation of Base Rent, the Paris Facility shall constitute a Texas Facility.
 
(g) Delay.  In the event that Lessee is unable to obtain completion of the Paris
Facility as described in Section 6(a) below by the Target Completion Date due to
an Event of Force Majeure or Lessor Delay, then the Target Completion Date and
the Paris Base Rent Commencement Date shall each be extended by one (1) day for
each one (1) day of delay in the completion of the Paris Facility caused by such
Event of Force Majeure or Lessor Delay.  For purposes of this Amendment, the
term “Lessor Delay” shall mean any delay in achieving completion of the Paris
Facility as described in Section 6(a) below arising solely and directly as a
result of:
 
(i) Lessor’s failure to furnish any information or documents in accordance with
this Amendment and the continuation of such failure after the receipt of written
notice from Lessee to Lessor, to the extent such failure causes a delay in
completion;
 
(ii) Lessor’s failure or delay in giving approval or consent (or comments or
corrections) where Lessor’s approval or consent (or comments or corrections), as
applicable, is required herein and has been requested in writing by Lessee, to
the extent such failure or delay causes a delay in completion; and
 
(iii) Lessor’s failure to perform or comply with its obligations under this
Amendment and the continuation of such failure after the receipt of written
notice from Lessee to Lessor, to the extent such failure causes a delay.”
 
4. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
 
5. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.
 
6. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.
 
7. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.
 
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]
 
 





 
 
 

--------------------------------------------------------------------------------

 
Signature Page to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By:/s/ Taylor Picket                                           
Name: Taylor Pickett
Title:   Chief Executive Officer




STATE OF MARYLAND                                           )
 
 
COUNTY OF BALTIMORE                                         )


This instrument was acknowledged before me on the 23rd day of October, 2008, by
Taylor Pickett, the CEO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.


Judith A. Jacobs                                
Notary Public, Baltimore County, MD
My commission expires:  May 12, 2012





Signature Page  of 2
 
 

--------------------------------------------------------------------------------

 
Signature Page to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:/s/ Glynn Riddle                                           
Name: Glynn Riddle
Title:    EVP and CFO




STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                               )


This instrument was acknowledged before me on the 31st day of October, 2008, by
Glynn Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company




Jacqueline S. Reed                                
Notary Public, Tenn. County, Williamson
My commission expires: 1/24/2010


 
 



                                                                Signature
Page  of 2
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





The undersigned hereby consent to the transactions contemplated by this Seventh
Amendment to Consolidated Amended and Restated Master Lease (the “Seventh
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Seventh
Amendment.
 
ADVOCAT, INC. a Delaware corporation




By:           /s/ Glynn Riddle                                
Name:           Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 31st day of October,
2008, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.




Jacqueline S. Reed                                           
Notary Public, Tenn. County,  Williamson
My Commission Expires: 1/24/2010


 
 


 
 



Acknowledgment Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation




By:           /s/ Glynn Riddle                                           
Name:           Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 31st day of October,
2008, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES
CO.,  a Tennessee corporation, on behalf of the corporation, who acknowledged
the same to be his or her free act and deed and the free act and deed of the
corporation.




Jacqueline S. Reed                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 1/24/2010




 
 
 
 
 
 



                                                             Acknowledgment
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





ADVOCAT FINANCE INC.,
a Delaware corporation




By:           /s/ Glynn Riddle                                
Name:           Glynn Riddle
Title:           EVP & CFO


STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 31st day of October,
2008, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




Jacqueline S. Reed                                           
Notary Public, Tenn. County,  Williamson
My Commission Expires: 1/24/2010


 
 


 
 
 
 



                                                                Acknowledgment
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation




By:           /s/ Glynn Riddle                                
Name:           Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 31st day of October,
2008, by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT,
INC., a Kentucky corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.




Jacqueline S. Reed                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 1/24/2010




 
 
 
 



                                                               Acknowledgment
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE TEXAS I, LLC




By:           /s/ Glynn Riddle                                
Name:           Glynn Riddle
Title:           EVP & CFO






DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC


BY:           DIVERSICARE TEXAS I, LLC,
its sole member


By:           /s/ Glynn Riddle                                
Name:           Glynn Riddle
Title:           EVP & CFO




STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 31st day of October,
2008, by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf
of itself and as the sole member of each of DIVERSICARE BALLINGER, LLC,
DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC,
DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE
TREEMONT, LLC, each a Delaware limited liability company, on behalf of the
limited liability companies, who acknowledged the same to be his or her free act
and deed and the free act and deed of the limited liability companies.




Jacqueline S. Reed                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 1/24/2010
 
 



                                                                    
Acknowledgment Page  of 5
 
 

--------------------------------------------------------------------------------

 
Exhibit and Schedules to
SEVENTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE



SCHEDULE 1


Revised Construction Budget
 
 
[Attached]

                                                                   Schedule 1 –
Page  of 1
 
 

 

 
 

--------------------------------------------------------------------------------

 

NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE


This Ninth Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of May 5, 2009 by and between STERLING
ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of which is
9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE LEASING CORP.,
a Tennessee corporation, the address of which is 1621 Galleria Boulevard,
Brentwood, TN  37027.
 
RECITALS:


A.           Lessee has executed and delivered to Lessor a Consolidated Amended
and Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000 (the “Master Lease”), as amended by a First Amendment to
Consolidated Amended and Restated Master Lease dated as of September 30, 2001
(the “First Amendment”), a Second Amendment to Consolidated Amended and Restated
Master Lease dated as of June 15, 2005 (the “Second Amendment”), a Third
Amendment to Consolidated Amended and Restated Master Lease dated as of October
20, 2006 (the “Third Amendment”), a Fourth Amendment to Consolidated Amended and
Restated Master Lease dated as of April 1, 2007 (the “Fourth Amendment”), a
Fifth Amendment to Consolidated Amended and Restated Master Lease dated as of
August 10, 2007 (the “Fifth Amendment”), a Sixth Amendment to Consolidated
Amended and Restated Master Lease dated as of March 14, 2008 (the “Sixth
Amendment”), a Seventh Amendment to Consolidated Amended and Restated Master
Lease dated as of October 24, 2008, and an Eighth Amendment to Consolidated
Amended and Restated Master Lease dated as of March 31, 2009 (collectively, the
“Existing Master Lease”) pursuant to which Lessee leases from Lessor certain
healthcare facilities.
 
B.           Lessee has requested that Lessor to make available to Lessee
additional capital improvements funds in the amount of Five Million Dollars
($5,000,000), and Lessor desires to do so on the terms and conditions of this
Amendment.
 
NOW THEREFORE, the parties agree as follows:
 
1. Definitions.  Any capitalized term used but not defined in this Amendment
will have the meaning assigned to such term in the Master Lease.  From and after
the date of this Amendment, each reference in the Existing Master Lease or the
other Transaction Documents to the “Lease” or “Master Lease” means, as
applicable, the Existing Master Lease as modified by this Amendment.
 
2. Tenant Improvement Allowance.  Pursuant to the Second Amendment, Lessor made
available to Lessee an Improvement Allowance of Five Million Dollars
($5,000,000).  Pursuant to the Third Amendment, Lessor made an additional
Improvement Allowance of Five Million Dollars ($5,000,000) available to
Lessee.  Lessor hereby makes available to Lessee an additional improvement
allowance equal to Five Million Dollars ($5,000,000) to be used for certain
capital improvements to the Facilities.  Such additional improvement allowance
shall be used only for completion of capital improvements to the Facilities
which shall be approved and constructed in accordance with the terms and
provisions of Paragraph 2 of the Second Amendment.  The term “Capital
Improvements” as and where used in Paragraph 2 of the Second Amendment shall be
deemed to include such capital improvements.  The additional improvement
allowance shall be requested and disbursed in accordance with the provisions of
Paragraph 3 of the Second Amendment.  The term “Improvement Allowance”, as and
where used in Paragraph 3 of the Second Amendment, shall be deemed to include
and refer to the additional improvement allowance provided for in this
paragraph, except that such additional improvement allowance shall be available
for Capital Improvements completed on or before December 31, 2010 and the final
request for disbursement shall be no later than March 31, 2011.  The annual Base
Rent payable under the Existing Master Lease shall be increased by the
Improvement Allowance Adjustment Amount for each disbursement of such additional
improvement allowance as provided in Paragraph 4 of the Second Amendment.  In
the event Lessor fails to pay Lessee any installment request for the additional
improvement allowance as provided in Paragraph 3 of the Second Amendment, Lessee
shall have the rights and remedies provided in Paragraph 4 of the Second
Amendment and the provisions of Paragraph 4 of the Second Amendment shall apply
to Lessee’s exercise of such rights and remedies.
 
3. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; and (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected.
 
4. Expenses of Lender. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
 
5. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.
 
6. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.
 
7. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.
 
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

 
 
 

--------------------------------------------------------------------------------

 
Signature Page to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By:/s/ Daniel J. Booth                                                      
Name: Daniel J. Booth
Title:   Chief Operating Officer




STATE OF MARYLAND                                           )
 
 
COUNTY OF BALTIMORE                                        )


This instrument was acknowledged before me on the 5th day of May, 2009, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.


Judith A. Jacobs                                           
Notary Public, Baltimore County, MD
My commission expires:  May 12, 2012





Signature Page  of 2
 
 

--------------------------------------------------------------------------------

 
Signature Page to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:/s/ Glynn Riddle                                           
Name: Glynn Riddle
Title:    EVP and CFO




STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


This instrument was acknowledged before me on the 5th day of May, 2009, by Glynn
Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee corporation, on
behalf of said company




Brenda Wimsatt                                           
Notary Public, Tenn. County, Williamson
My commission expires: 07/25/09
 
 



                                                                        
Signature Page  of 2
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





The undersigned hereby consent to the transactions contemplated by this Ninth
Amendment to Consolidated Amended and Restated Master Lease (this “Amendment”),
ratify and affirm their respective Guaranties, Pledge Agreements, Security
Agreements, Subordination Agreements and other Transaction Documents, and
acknowledge and agree that the performance of the  Master Lease and obligations
described therein are secured by their Guaranties, Pledge Agreements, Security
Agreement, Subordination Agreement and other Transaction Documents on the same
terms and conditions in effect prior to this Amendment.
 
ADVOCAT, INC. a Delaware corporation




By:           /s/ Glynn Riddle                                
Name:        Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 5th day of May, 2009,
by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation, on
behalf of the corporation, who acknowledged the same to be his or her free act
and deed and the free act and deed of the corporation.




Brenda Wimsatt                                
Notary Public, Tenn. County, Williamson
My Commission Expires: 07/25/09


 
 


 
 



                                                                 
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation




By:           /s/ Glynn Riddle                                
Name:        Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 5th day of May, 2009,
by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES CO.,  a
Tennessee corporation, on behalf of the corporation, who acknowledged the same
to be his or her free act and deed and the free act and deed of the corporation.




Brenda Wimsatt                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 07/25/09




 
 
 
 
 
 



                                                              Acknowledgement
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





ADVOCAT FINANCE INC.,
a Delaware corporation




By:           /s/ Glynn Riddle                                
Name:        Glynn Riddle
Title:           EVP & CFO


STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 5th day of May, 2009,
by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




Brenda Wimsatt                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 07/25/09


 
 


 
 
 
 



                                                           Acknowledgement
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation




By:           /s/ Glynn Riddle                                
Name:         Glynn Riddle
Title:           EVP & CFO






STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 5th day of May, 2009,
by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT, INC., a
Kentucky corporation, on behalf of the corporation, who acknowledged the same to
be his or her free act and deed and the free act and deed of the corporation.




Brenda Wimsatt                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 07/25/09




 
 
 
 



                                                              Acknowledgement
Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
NINTH AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE





DIVERSICARE TEXAS I, LLC




By:           /s/ Glynn Riddle                                
Name:        Glynn Riddle
Title:           EVP & CFO






DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC


BY:           DIVERSICARE TEXAS I, LLC,
its sole member


By:           /s/ Glynn Riddle                                
Name:         Glynn Riddle
Title:           EVP & CFO




STATE OF TENNESSEE                                                      )


COUNTY OF WILLIAMSON                                              )


The foregoing instrument was acknowledged before me this 5th day of May, 2009,
by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf of
itself and as the sole member of each of DIVERSICARE BALLINGER, LLC, DIVERSICARE
DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC, DIVERSICARE
KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, and DIVERSICARE TREEMONT, LLC,
each a Delaware limited liability company, on behalf of the limited liability
companies, who acknowledged the same to be his or her free act and deed and the
free act and deed of the limited liability companies.




Brenda Wimsatt                                
Notary Public, Tenn. County,  Williamson
My Commission Expires: 07/25/09



                                                              Acknowledgement
Page  of 5
 
 

--------------------------------------------------------------------------------

 
 
 
 
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE


This Tenth Amendment to Amended and Restated Master Lease (this “Amendment”) is
executed and delivered as of September 8, 2009 by and between STERLING
ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of which is
9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE LEASING CORP.,
a Tennessee corporation, the address of which is 1621 Galleria Boulevard,
Brentwood, TN  37027.
 
RECITALS:


A.           Lessee has executed and delivered to Lessor a Consolidated Amended
and Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000, as amended by a First Amendment to Consolidated Amended and
Restated Master Lease dated as of September 30, 2001, a Second Amendment to
Consolidated Amended and Restated Master Lease dated as of June 15, 2005, a
Third Amendment to Consolidated Amended and Restated Master Lease dated as of
October 20, 2006, a Fourth Amendment to Consolidated Amended and Restated Master
Lease dated as of April 1, 2007, a Fifth Amendment to Consolidated Amended and
Restated Master Lease dated as of August 10, 2007, a Sixth Amendment to
Consolidated Amended and Restated Master Lease dated as of March 14, 2008 (the
“Sixth Amendment”), a Seventh Amendment to Consolidated Amended and Restated
Master Lease dated as of October 24, 2008, an Eighth Amendment to Consolidated
Amended and Restated Master Lease dated as of March 31, 2009, and a Ninth
Amendment to Consolidated Amended and Restated Master Lease dated as of May 5,
2009 (collectively, the “Existing Master Lease”) pursuant to which Lessee leases
from Lessor certain healthcare facilities.
 
B.           Pursuant to the Sixth Amendment, Lessor and Lessee agreed to
construct the Paris Facility on the Paris Land and for Lessee to lease the Paris
Facility from Lessor pursuant to the Existing Master Lease.
 
 C.           Lessor and Lessee desire to confirm the Paris Base Rent
Commencement Date and the Initial Paris Base Rent and to amend the Existing
Master Lease to permit certain additional advances of the Funded Amount with
respect to the Paris Facility after the Paris Base Rent Commencement date, all
on the terms and conditions of this Amendment.
 
NOW THEREFORE, the parties agree as follows:
 
1. Definitions.  Any capitalized term used but not defined in this Amendment
will have the meaning assigned to such term in the Existing Master Lease.
 
2. Paris Base Rent Commencement Date.  Lessor and Lessee hereby confirm that the
Paris Base Rent Commencement Date is August 15, 2009.
 
3. Initial Paris Base Rent.
 
(a)           Effective as of August 15, 2009, Lessor and Lessee hereby confirm
that the Initial Paris Base Rent (which is an annual amount) is Five Hundred
Seventy Five Thousand Six Hundred Thirty Three and 13/100 Dollars ($575,633.13).
 
(b)           Effective as of September 15, 2009, Lessor and Lessee hereby
confirm that the Initial Paris Base Rent (which is an annual amount) will be
increased to Six Hundred Seventy Two Thousand Three Hundred Twenty and 61/100
Dollars ($672,320.61).
 
(c)           Notwithstanding the provisions of Section 2(a) of the Sixth
Amendment, but subject to all of the other terms and provisions of the Existing
Master Lease, Lessor shall make advances of the Funded Amount after the Paris
Base Rent Commencement Date with regard to: (1) services performed at, and goods
delivered to, the Paris Facility prior to the Paris Base Rent Commencement Date,
(2) delivery of the “as built” survey of the Paris Facility, (3) delivery of
endorsements to Lessor’s Owners Title Policy, (4) Lessor’s legal fees and
expenses, and (5) the State Surveyor Items (defined below); provided, however,
that Lessee may, at its option, pay directly for items (2), (3), and (4).  Any
such advances of the Funded Amount shall result in an increase in the Initial
Paris Base Rent effective as of the first day of the next month after each such
advance pursuant to the formula contained in the Sixth Amendment.   The amount
of the Initial Paris Base Rent after all such advances have been made shall be
used in calculating the Paris Base Rent for the 12 month period commencing on
the first anniversary of the Paris Base Rent Commencement Date.  Except as
provided in this Section 3(c) of this Amendment, Lessor and Lessee hereby
confirm that Lessor has no further obligation to make further advances of the
Funded Amount on or after the date of this Amendment.
 
(d)           As used in this Amendment, the “State Surveyor Items” mean (1) Sod
hill at back of Paris Facility to stop erosion, (2) Three 2'x4' benches for main
showers, and (3) two additional sidewalks, and (4) such other minor items as may
be required by the State in connection with the initial licensing of the Paris
Facility.
 
4. Certification by Lessee.  Pursuant to Section 7(a)(ii) of the Sixth
Amendment, Lessee hereby certifies to Lessor that, as of the date of this
Certificate, no Event of Default exists under the Master Lease or any of the
Transaction Documents, all representations and warranties set forth in the
Master Lease and all of the other Transaction Documents are accurate and
complete, and there are no actions, suits or proceedings pending, or to the
knowledge of Lessee, threatened or involving (or that could involve) Lessee, the
Paris Sublessee or all or any part of the Facilities and that could impair the
Facilities or the ability of Lessee and the Paris Sublessee to perform under
this Amendment or any of the other Transaction Documents.
 
5. Representations and Warranties of Lessee.  Lessee hereby represents and
warrants to Lessor that (i) it has the right and power and is duly authorized to
enter into this Amendment; (ii) the execution of this Amendment does not and
will not constitute a breach of any provision contained in any agreement or
instrument to which Lessee is or may become a party or by which Lessee is or may
be bound or affected; and (iii) the Paris Sublessee has acquired all Licenses
needed to operate the Paris Facility for its Primary Intended Use.
 
6. Expenses of Lessor. Lessee shall pay all reasonable expenses of Lessor
incurred in connection with this Amendment, including reasonable attorneys fees
and expenses.
 
7. Execution and Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but when taken together shall constitute one and the same
Amendment.
 
8. Headings.  Section headings used in this Amendment are for reference only and
shall not affect the construction of the Amendment.
 
9. Enforceability.  Except as expressly and specifically set forth herein, the
Existing Master Lease remains unmodified and in full force and effect.  In the
event of any discrepancy between the Existing Master Lease and this Amendment,
the terms and conditions of this Amendment will control and the Existing Master
Lease is deemed amended to conform hereto.
 
[SIGNATURE PAGES AND ACKNOWLEDGEMENTS FOLLOW]

 
 
 

--------------------------------------------------------------------------------

 
Signature Page to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE





LESSOR:


STERLING ACQUISITION CORP.,
a Kentucky corporation




By:/s/ Daniel J. Booth                                                      
Name: Daniel J. Booth
Title:   Chief Operating Officer




STATE OF MARYLAND          )
 
 
COUNTY OF BALTIMORE      )


This instrument was acknowledged before me on the 3rd day of September, 2009, by
Daniel J. Booth, the COO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.


Judith A. Jacobs                                                      
Notary Public, Baltimore County, MD
My commission expires:  May 12, 2012





Signature Page  of 2
 
 

--------------------------------------------------------------------------------

 
Signature Page to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE





LESSEE:


DIVERSICARE LEASING CORP.,
a Tennessee corporation




By:/s/ Glynn Riddle                                           
Name: Glynn Riddle
Title:   EVP and CFO




STATE OF TENNESSEE             )


COUNTY OF WILLIAMSON     )


This instrument was acknowledged before me on the 2nd day of September, 2009, by
Glynn Riddle, the EVP & CFO of DIVERSICARE LEASING CORP., a Tennessee
corporation, on behalf of said company




Jacqueline S. Reed                                                      
Notary Public, Tenn. County, Williamson
My commission expires: 1/24/2010


 
 



                                                                           
Signature Page  of 2
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE



The undersigned hereby consent to the transactions contemplated by this Tenth
Amendment to Consolidated Amended and Restated Master Lease (the “Tenth
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements,
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Tenth
Amendment.
 
ADVOCAT, INC. a Delaware corporation




By:           /s/ Glynn Riddle                                           
Name:       Glynn Riddle
Title:         EVP & CFO






STATE OF TENNESSEE             )


COUNTY OF WILLIAMSON     )


The foregoing instrument was acknowledged before me this 2nd day of September,
2009, by Glynn Riddle, who is EVP & CFO of ADVOCAT, INC. a Delaware corporation,
on behalf of the corporation, who acknowledged the same to be his or her free
act and deed and the free act and deed of the corporation.




Jacqueline S.
Reed                                                                
Notary Public, Tenn. County,  Williamson
My Commission Expires:
1/24/2010                                                                


 
 


 
 



                                                                  
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE



DIVERSICARE MANAGEMENT SERVICES CO.,
a Tennessee corporation




By:           /s/ Glynn Riddle                                           
Name:       Glynn Riddle
Title:        EVP & CFO






STATE OF TENNESSEE              )


COUNTY OF WILLIAMSON      )


The foregoing instrument was acknowledged before me this 2nd day of September,
2009, by Glynn Riddle, who is EVP & CFO of DIVERSICARE MANAGEMENT SERVICES
CO.,  a Tennessee corporation, on behalf of the corporation, who acknowledged
the same to be his or her free act and deed and the free act and deed of the
corporation.




Jacqueline S. Reed                                                      
Notary Public, Tenn. County,  Williamson
My Commission Expires:
1/24/2010                                                                




 
 
 
 
 
 



                                                                    
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE



ADVOCAT FINANCE INC.,
a Delaware corporation




By:           /s/ Glynn
Riddle                                                      
Name:       Glynn Riddle
Title:         EVP & CFO


STATE OF TENNESSEE                  )


COUNTY OF WILLIAMSON          )


The foregoing instrument was acknowledged before me this 2nd_ day of September,
2009, by Glynn Riddle, who is EVP & CFO of ADVOCAT FINANCE INC., a Delaware
corporation, on behalf of the corporation, who acknowledged the same to be his
or her free act and deed and the free act and deed of the corporation.




Jacqueline S. Reed                                                      
Notary Public, Tenn. County,  Williamson
My Commission Expires:
1/24/2010                                                                


 
 


 
 
 
 



                                                                 
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE



STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation




By:/s/ Glynn Riddle                                                      
Name: Glynn Riddle
Title:   EVP & CFO






STATE OF TENNESSEE             )


COUNTY OF WILLIAMSON     )


The foregoing instrument was acknowledged before me this 2nd day of September,
2009, by Glynn Riddle, who is EVP & CFO of STERLING HEALTH CARE MANAGEMENT,
INC., a Kentucky corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.




Jacqueline S.
Reed                                                                
Notary Public, Tenn. County,  Williamson
My Commission Expires:
1/24/2010                                                                




 
 
 
 



                                                                       
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
Acknowledgment to
TENTH AMENDMENT TO
CONSOLIDATED AMENDED AND RESTATED MASTER LEASE



DIVERSICARE TEXAS I, LLC




By:           /s/ Glynn Riddle                                           
Name:           Glynn Riddle
Title:           EVP & CFO




DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC


BY:           DIVERSICARE TEXAS I, LLC,
its sole member


By:           /s/ Glynn Riddle                                           
Name:      Glynn Riddle
Title:        EVP & CFO




STATE OF TENNESSEE                    )


COUNTY OF WILLIAMSON            )


The foregoing instrument was acknowledged before me this 2nd day of September,
2009, by Glynn Riddle, who is EVP & CFO of DIVERSICARE TEXAS I, LLC, on behalf
of itself and as the sole member of each of DIVERSICARE BALLINGER, LLC,
DIVERSICARE DOCTORS, LLC, DIVERSICARE ESTATES, LLC, DIVERSICARE HUMBLE, LLC,
DIVERSICARE KATY, LLC, DIVERSICARE NORMANDY TERRACE, LLC, DIVERSICARE TREEMONT,
LLC, and DIVERSICARE PARIS, LLC, each a Delaware limited liability company, on
behalf of the limited liability companies, who acknowledged the same to be his
or her free act and deed and the free act and deed of the limited liability
companies.




Jacqueline S. Reed                                                      
Notary Public, Tenn. County, Williamson
My Commission Expires: 1/24/2010



                                                                         
Acknowledgement Page  of 5
 
 

--------------------------------------------------------------------------------

 
